DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities:
Paragraph 0022 – last line, the quotation mark which should be included after the term “posture” is missing.    Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, recitation that the handrail is “in” the support shaft as referenced in lines 1, 9, and 12 is unclear.  Note the exact structure of the joint/interface between the handrail 30, the support member 34, and the shaft 32 is not clearly defined in the drawings or specification text such that one of ordinary skill would understand how the joint is constructed.  The specification includes often vague and in” the support shaft as such.  For example, in paragraph 0031, the handrail is described as being “attached integrally on an outer peripheral surface of the columnar support shaft 32”.  Moreover, the paragraph indicates that the shaft 32 “is supported by the support member 34…so that the support shaft is able to rotate”.  Both of these descriptions appear to support a construction wherein the handrail and shaft are fixed such that they rotate together with the rail being “integral with the shaft” and attached on “an outside surface” of the shaft.  Further it appears from the text that the connected rail and shaft rotate together around the support member.  How can the rail be construed as “in” the shaft when it is attached to an “outer peripheral surface” of the shaft and is “attached integrally” on the shaft?  To add additional confusion, paragraph 0031 goes on to indicate that “the handrail 30 rotates around the support shaft”.  This language seems to imply that the shaft and rail are not attached such that they rotate around the support which is inconsistent with the description at the beginning of the paragraph.  Similarly, paragraph 0029 appears to imply that the rail and shaft are attached together and are rotatably connected as a unit to the support member – e.g. “the support members support shafts 32, respectively, so that the shafts are able to rotate freely”.  Additionally, the paragraph indicates that “handrails 30…are integrally attached to the support shafts”.  Again, this language appears to imply that the rail and shaft are integrally attached and rotate together around the support member.  How can the rail be both “integrally attached” to “an outer peripheral surface” of the shaft and be construed as “in” the shaft?  Further complicating understanding of the rail/shaft/support member connection is the particularly vague representation of these elements in the drawing figures.  In figure 5, for example, rail 30 appears to be depicted as being on an outer peripheral surface of shaft 32 as the language discussed above corroborates.  How can such a joint be described with the rail being “in” the shaft?  It appears the rail is attached to an “outside” of the shaft.  It is noted that certain paragraphs very broadly reference that the rail is in the shaft, but it is not at all clear how the device would be so constructed.
top of a horizontal shaft 32.  Figure 7 alternatively details the rail as apparently extending from a front of an angled shaft.  The specification and drawings with regard to the rail, support member, and shaft interconnections and construction are very unclear and apparently inconsistent.  It is not clear how the shaft would be constructed so as to be upwardly angled and still function with the support and/or rail.  For example, as discussed above, the disclosure at certain sections indicates that the rail and shaft are integrally attached and rotate about the support member.  In figure 7, the shaft appears to extend out from the support member in a protruding fashion.  Is the shaft proximal end adjacent the support member somehow recessed within the support member and supported by some type of bearing to provide for rotation? Where is there support for a rotating joint construction that would function with the rail, shaft, and support as shown in figure 7?  In contrast, figure 5 appears to show shaft 32 as defining a horizontally oriented cylinder of some sort.  No upward angular orientation is shown.  This depiction of the rail, shaft, and support member connections is very different than the depiction in figure 7 and inconsistent with the shaft being upwardly inclined.  While an upwardly angled shaft is very broadly referenced in certain paragraphs of the specification text, the inconsistent and vague specification and drawing descriptions of the joint make understanding of its construction confusing.  It is not clear that a functioning rotating shaft with an upward angular orientation is supported or could be made from reading the disclosure.
. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-15 are somewhat unclear.  More specifically, in lines 7 and 8, reference to the handrail as being used at least for “either” for a forward posture “or” a rearward posture is not wholly understood.  Does this language require operability in only one posture or the other or in both postures?  Additionally, the phrasing “and switched between” in line 2 is somewhat unconventional and is almost construable as some type of action step description.  If the phrase were replaced with something like “and configured for switching between”, the claim would be clear in this regard.
Finally, references throughout the claim to the handrail being “in” the shaft and the shaft as being “inclined upward” in lines 2, 9, 10, 11, 13, 14 etc. are not wholly understood for the reasons discussed above in the section 112, first paragraph rejection.  The element configurations that would provide for the rail being “in” the shaft or the shaft being “inclined upward” are not clearly presented in the original disclosure, and it would not have been clear to one of ordinary skill in the art how the support member/rail/shaft joint structure as would be arranged to provide for the recited positioning as discussed above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bryant ‘309.
Bryant teaches a wheelchair-mounting vehicle including a rail (108) positioned in front of an occupant seated in a wheelchair (102) which could be used as a handrail.  The rail is provided in a support shaft as broadly claimed and as best understood – note the configuration wherein the rail is in the shaft is not wholly understood or clearly supported in the specification as discussed in the section 112 rejection above.  The prior art is consistent with the claim language and is being applied to the best extent possible.  The rail is switchable between a used position (figure 2) and a stored position (figure 1) as a support shaft rotates wherein the used position is a position at which the handrail is arranged in a vicinity of a chest area of an occupant of a wheelchair and the stored position is a position at which the handrail is arranged along a side 
Claim 2, the relied upon handrail is formed into a curved shape so that the handrail projects in a direction away from the occupant.  
Claim 3,  the handrail is arranged at the used position as a distal end portion of the handrail rotates over 90 degrees from the stored position in a front view as broadly claimed.
Claim 4, the handrail is arranged at the stored position as a distal end portion of the handrail rotates over 90 degrees from the used position in a front view as broadly claimed.

Claim(s) 5 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bryant ‘309.

If, however, the structure of Bryant is not deemed to correspond to the define inventions, then the following applies.  Specific dimensions of supporting structure for a restraint device would be driven by height requirements specific to different applications (e.g. chair height, transport vehicle structure height available for device attachment, occupant height etc.).  In this case then, specific recitation of the exact positional dimensions of the device structure would not define a patentably distinct departure from the teachings of Bryant.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. James et al., Stowers, and Acton teach wheelchair securement systems known in the art for use on transport vehicles.  Cardona additionally teaches a wheelchair restraint system for a transport vehicle including a user hand rail.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616